NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PARWINDER SINGH,                                No.    19-70303

                Petitioner,                     Agency No. A216-176-932

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 10, 2020**
                               San Francisco, California

Before: GRABER and BRESS, Circuit Judges, and DAWSON,*** District Judge.

      Parwinder Singh petitions for review of a Board of Immigration Appeals’

(“BIA”) decision dismissing his appeal seeking asylum, withholding of removal, and

protection under the Convention Against Torture. We have jurisdiction under 8


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, sitting by designation.
U.S.C. § 1252 and deny the petition for review.

      We review the denial of Singh’s claims for substantial evidence, a standard

we also apply to credibility determinations. Yali Wang v. Sessions, 861 F.3d 1003,

1007 (9th Cir. 2017). Under this standard, factual findings such as credibility

determinations “are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” Id. (internal quotation marks omitted). We

review only the BIA’s decision except insofar as it adopts the immigration judge’s

(IJ) opinion. If the BIA issues its own opinion “but relies in part on the [IJ’s]

reasoning, we review both decisions.” Flores-Lopez v. Holder, 685 F.3d 857, 861

(9th Cir. 2012).

      The IJ found Singh not credible, and the BIA ruled that the adverse credibility

finding was not clearly erroneous. An “adverse credibility determination must be

made after considering the totality of circumstances, and all relevant factors,” which

can include “demeanor, candor, responsiveness of the applicant or witness, [and] the

inherent plausibility of the applicant or witness’s account.” Shrestha v. Holder, 590

F.3d 1034, 1040 (9th Cir. 2010) (internal quotation marks omitted); see also 8 U.S.C.

§ 1158(b)(1)(B)(iii).

      Substantial evidence supports the IJ’s adverse credibility determination.

Although Singh claimed that he feared persecution in India, he had returned to India

voluntarily, including while he had a work visa allowing him to live in Dubai. See


                                          2
Loho v. Mukasey, 531 F.3d 1016, 1017–18 (9th Cir. 2008) (“It is well established . . .

that an alien’s history of willingly returning to his or her home country

militates against a finding of past persecution or a well-founded fear of future

persecution.”).

      In addition, Singh admitted before the IJ that, when he had previously filed

applications for non-immigrant visas to the United States, his applications had

contained false statements and that he had also given false information during a

consular interview. The IJ permissibly concluded that these falsehoods undermined

Singh’s credibility, as did the fact that Singh was “dismissive” of his role in making

the false statements in his visa application; had not disclosed the false visa

applications in his direct testimony or declaration; and did not, in the earlier visa

applications, mention any persecution in India. Singh’s reliance on Akinmade v.

INS, 196 F.3d 951 (9th Cir. 1999), is misplaced, as the IJ and BIA considered Singh’s

false statements “in the light of all the circumstances of the case,” which collectively

rendered Singh’s testimony non-credible. Id. at 955 (internal quotation marks

omitted). Given the overall record, “we are not compelled to conclude that [Singh]

was credible.” Yali Wang, 861 F.3d at 1008.

      PETITION DENIED.




                                           3